    ,t

A
                                                                            FILED
                                                                             DISTRICT COURT
                                                                 CLERK, U.S.


              i                                                        DEC 2 0 2019
          2                                                     CE.F+T ~:r~L ~'
                                                                                         CALIFORNI
                                                                                ,g(~tCT F Y DEPOT
                                                                              t~ivi51GN
                                                                t A`:-`c.`~:R 0
                                                                              .
          3

          4
          5
          6                             U1vITED STATES DISTRICT COURT
          7                            CENTRAL DISTRICT OF CALIFORNIA
          8
                  ~ UNITED STATES OF AMERICA,
          9
         10                                   Plaintiff,        CASE NO. S;~ ~j —~L —!13 /U ~"}~
         11                            v.
         12                                                     ORDER OF DETENTION
         13

         14                                   Defendant.
         15
         16                                                      L
         17            A.() On motion ofthe Government in a case allegedly involving:
         18                1.() a crime of violence.
         19                2.() an offense with maximum sentence of life imprisonment or death.
         20                3.() a narcotics or controlled substance offense with jmaximum sentence
         21                         often or more years.               ~                             ,
         22                4.()     any felony -where the defendant has been convicted oftwo or more
         23                        prior offenses described above.
         24               5.() any felony that is not otherwise a crime ofviolence
                                                                                   that involv                         es a
         25                        minor victim, or possession or use ofa firearm or destructive
                                                                                                                   device
         26                        or any other dangerous weapon, or a failure to register under
                                                                                                 18
         27                        U.S.0 § 2250.
         28           B.
                       ()        On motion by the Government /(~n Court's own
                                                                                                         motion, in a case

                                         ORDER OFDETENTION AFTER HEARING(18 U.S.C.§3142(1))
                  CR-94(06/07)
                                                                                                                   Page 1 of4
  i                       allegedly involving:
  2            () On the further allegation by the Government of:
  3                 1.() a serious risk that the defendant will flee.
  4             2.() a serious risk that the defendant will:
  5                    a.()obstruct or attempt to obstructjustice.
  6                    b. Othreaten, injure, or intimidate a prospective. witness or juror or '~
  7                          attempt to do so.
  8         C. The Government()is/( is not entitled to a rebuttable presumption that no
  9             condition or combination ofconditions will reasonably assure the defendant's
 10             appearance as required and the safety of any person or the community.
11
12
13          A.(,~' The Court finds that no condition or combination of condit
                                                                              ions will
14                 reasonably assure:
15              1. (,✓j     the appearance ofthe defendant as required.
16                   () and/or
17              2:() the safety ofany person or the community.
18         B.() The Court finds that the defendant has not rebutt
                                                                      ed by sufFicient
19              evidence to the contraxy the presumption provided by statute.
20 I~
21
22         The Court has considered:
23         A. the nature and circumstances ofthe offenses)charged,
                                                                                  including whether the
24             offense is a crime ofviolence,aFederal crime ofterror
                                                                                 ism,or involves a minor
25             victim or a controlled substance, firearm, explosive, or
                                                                                  destructive device;
26         B. the weight ofevidence against the defendant;
27         C. the history and characteristics ofthe defendant; and
28         D. the nature and seriousness ofthe danger to any person or to
                                                                                       the community.
                                  ORDER OFDETENTION AFTER HEARING(18 U.3.G §3142(1))
      ~ CR94(06/0
                                                                                                 Page 2 of4
              1                                                    ~.

             2         The Court also has considered all the evidence adduced the
                                                                              at   hearing and the
             3         arguments and/or statements of counsel, and
                                                                            the Pretrial Services
    -        4         Reportlrecommendation.
             5
             ~i                                                     V.
    .        7         The Court bass the foregoing findings)on the fol
                                                                                     lowing:
             s         A.(~Asto flight risk: ,Pfn~~''~
                                                                                                l`^'a'¢~y,
    -        9                       ~ ~.ao~~
                                     t
         10
         11
         12
         13'
         14
         15
         16           B.() As to danger:
         17
         18
        19
        20
        21
        22
-       23
        24
                                                       VI.
        25           A.() The Court finds that a ser
                                                     ious risk            exists that the defendant will:
        26                     1.()obstruct or attempt to obs
                                                              truct justice.
        27                     2.()attempt to/()threaten, injure
                                                                 or intimidate a witness orjuror.
        28

                                 •        ORDER OF DETENTION AFfLR HEARING
                                                                          (18 U.S.C.§3]42(1))
                 CR94(06/07)
                                                                                                        Page 3 of4
     11      B. The Court bases the foregoing findings)on the following:
  2

  3
 4
  5
 6
 7
 8
 9                                                    VII.
 10
 11          A.IT IS TI~REFORE ORDERED that the defendant be detained
                                                                                                prior to trial.
 12          B. IT ~S FUR.TI~R ORDERED that the defendant be
                                                             comm                      itted to the custody
13               ofthe Attorney General for confinement in a correcti
                                                                      ons facil             ity separate,to
14               the extent practicable,from persons awaiting or serving
                                                                                       sentences or being
15~              held in custody pending appeal.
16           C.IT IS FURTHER ORDERED that the defendant
                                                        be                    afforded reasonable
17               opportunity for private consultation with counsel.
I8          D.IT IS FUR1'~~R ORDERED that, on order of
                                                       a                Court ofthe United States
19               or on request of any attorney for the Governme
                                                                     nt,the person in charge ofthe
20               corrections facility in which fihe defendant is
                                                                   confined deliver the defendant
21               to a United States marshal for the purpose of
                                                                   an appearance in connection
22               with a court proceeding.
23
24
25
26 DATED:               1 yI~ ~ q                         =~                   ~
                              T                                                             '
27
                                                   iJNITED STATES MA.GISTR,ATE JUDGE
28

     I`                         ORDER OF DETENTION AFTER HEARING(18 U.S.C.
                                                                             §31420)
      ~~ CR94(06/0
                                                                                                      Page 4 of4
